                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


NEXT LEVEL PLANNING & WEALTH MANAGEMENT, LLC,

                  Plaintiff,

      v.                                          Case No. 18-mc-65-pp

PRUDENTIAL INSURANCE CO. OF AMERICA,
and PRUCO SECURITIES, LLC,

                  Defendants.


 ORDER ADOPTING JUDGE DUFFIN’S RECOMMENDATION (DKT. NO. 18)
                   AND DISMISSING CASE


      On November 19, 2018, the plaintiff filed a complaint asking the court to

quash a subpoena it had received from an arbitration panel of the Financial

Industry Regulatory Authority, and to declare the subpoena unauthorized and

unenforceable. Dkt. No. 1. The plaintiff also filed a motion to quash the

subpoena. Dkt. No. 2. The defendants answered the complaint, dkt. no. 8, and

filed a cross motion to enforce the subpoena, dkt. no. 9. On January 23, 2019,

this court referred the case to Magistrate Judge William E. Duffin for a

recommendation. Dkt. No. 12. Post-briefing, Judge Duffin heard oral argument

from the parties. Dkt. No. 16. Five days later, he issued an order and report,

concluding that the arbitrator did not have the authority to issue the

subpoena; he granted the motion to quash, and recommended that the court

dismiss the complaint as moot. Dkt. Nos. 17-18. Neither party objected.



                                        1
      Under Federal Rule of Civil Procedure 72(b), if a party does not object to

a magistrate judge’s report and recommendation, the district court reviews the

recommendation for clear error. Fed. R. Civ. P. 72(b); Johnson v. Zema Sys.

Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations omitted). This court decides

only whether Judge Duffin’s conclusions are clearly erroneous. They are not.

      Judge Duffin first considered whether he had subject-matter jurisdiction.

Dkt. No. 17 at 3. Noting that §7 of the Federal Arbitration Act, 9 U.S.C. §7,

allowed a party seeking enforcement of an arbitrator’s subpoena to do so only

in the district in which the arbitrators (or the majority of them) sat, and that

the subpoena was issued in Chicago (which is in the Northern District of

Illinois), Judge Duffin held a hearing to find out where the arbitrators would be

sitting. Id. Learning that that the arbitration would take place here in the

Eastern District of Wisconsin, Judge Duffin was satisfied that venue was

proper (although he observed that §7 of the FAA authorized only the issuer of

the subpoena to file an action seeking enforcement; here the recipient of the

subpoena filed to quash the subpoena).

      The venue question answered, Judge Duffin then turned to whether he—

a federal district court—had subject-matter jurisdiction to decide an action to

enforce an arbitrator’s subpoena. Id. at 4. The plaintiff had alleged that the

court had diversity jurisdiction, but Judge Duffin noted that the complaint

hadn’t identified the citizenship of all the members of the plaintiff, an LLC. Id.

He learned at the hearing that the plaintiff had two members, both citizens of

Wisconsin, id., and while Judge Duffin didn’t mention it in his

                                         2
recommendation, the complaint indicates that the defendant is a New Jersey

citizen, dkt. no. 1 at 2. The trickier question was whether the jurisdictional

amount prong of the diversity test had been satisfied, given that the plaintiff

was seeking declaratory relief. Dkt. No. 17 at 4-5. After discussing several ways

of valuing the relief the plaintiff was requesting, Judge Duffin concluded that

the defendant’s ability to prove its claim might be impacted by the information

it sought through the subpoena, and the parties appeared to agree that that

claim involved at least $75,000. Id. at 5. Accordingly, Judge Duffin concluded

that the court has diversity jurisdiction under 28 U.S.C. §1332(a). Id. That

conclusion was not clearly erroneous.

      Moving to the merits, Judge Duffin construed the complaint as an action

under §7 of the FAA, and noted a split in the circuit courts of appeal “as to

whether an arbitrator may compel a non-party to produce documents in

advance of a hearing.” Id. at 7. Judge Duffin observed that the Sixth and

Eighth Circuits had enforced such subpoenas, while the Second and Third

Circuits had declined to find such a “power-by-implication.” Id. at 8 (comparing

Am. Fed’n of TV and Radio Artists v. WJBK-TV, 164 F.3d 1004, 1009 (6th Cir.

1999) and Sec. Life Ins. Co. of Am. v. Duncanson & Holt (in Re Sec. Life Ins.

Co. of Am.), 228 F.3d 865, 869 (8th Cir. 2000) with Hay Grp., Inc. v. E.B.S.

Acquisition Corp., 360 F.3d 404, 408 (3d Cir. 2004); Life Receivables Tr. v.

Syndicate 102 at Lloyd’s of London, 549 F.3d 210 216 (2d Cir. 2008)).

      Judge Duffin recounted that while the Seventh Circuit has not addressed

the issue, district courts within this circuit have adopted the Second and Third

                                        3
Circuit reasoning. Id. at 9 (citing Ware v. C.D. Peacock, Inc., No. 10 C 2587,

2010 WL 1856021 at *3 (N.D. Ill. May 7, 2010); Matria Healthcare, LLC v.

Duthie, 584 F.Supp. 2d 1078, 1083 (N.D. Ill. 2008). Judge Duffin agreed with

the reasoning employed by those courts. Id. at 9. Quoting the language of §7,

he noted that it gave arbitrators the ability to summon witnesses to appear

before the arbitration panel, and to bring documents or other evidence with

them. Id. at 6-7. He agreed with the Second and Third Circuits (and, to a

degree, the Fourth) that the statute said nothing about an arbitrator’s ability to

demand production of documents prior to the arbitration hearing, and

concluded that “in the face of an unambiguous statute, it is inappropriate for a

court to read in an implied power simply because in the court’s judgment it

may make good sense to include such authority.” Id. at 9 (citing Life

Receivables, 549 F.3d at 216; Hay, 360 F.3d at 409). He reasoned that

arbitration was an attractive alternative to litigation in part because of more

limited and truncated procedural requirements; when parties choose to take

advantage of those more truncated requirements, they must forego some of the

more extensive procedures afforded by litigation, such as extensive, fulsome

discovery. Id. at 9-10.

      Judge Duffin observed that the subject subpoena required Next Level to

produce documents in advance of an evidentiary hearing. Id. at 11. Given his

prior conclusion about the arbitrator’s statutory authority to issue such a

subpoena, he concluded that the subpoena was not authorized by 9 U.S.C. §7.

Id. Judge Duffin denied the defendant’s motion to enforce the subpoena,

                                        4
denied as moot the plaintiff’s motion to quash the subpoena and recommended

that this court dismiss the complaint as moot. Id. at 13.

      Judge Duffin employed reasoning adopted by three appellate courts and

followed by other district courts within the Seventh Circuit. The reasoning is

based on a reading of the plain language of the FAA. His conclusions were not

clearly erroneous.

      The court ADOPTS Judge Duffin’s recommendation. Dkt. No. 18.

      The court ORDERS that this case is DISMISSED.

      Dated in Milwaukee, Wisconsin this 3rd day of April, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        5
